Citation Nr: 1820120	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

During his May 2016 hearing, the Veteran questioned the date established as the effective date of his compensation for a depressive disorder of June 2014, which was granted as a result of a successful reopening of a previously-denied claim. He noted that he had earlier been denied service connection for the disorder, and the record shows the date of denial as November 2012. This matter is REFERRED to the RO. However, the Veteran may consult with his service representative for information on filing a non-free standing petition for revision of effective dates.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination regarding his bladder cancer.  Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's files to a VA examiner to obtain an opinion as to WHETHER THE VETERAN'S BLADDER CANCER WAS CAUSED BY HIS PRESUMED EXPOSURE TO HERICIDES WHILE HE WAS IN VIETNAM. If necessary, the Veteran may be scheduled for a clinical examination with all indicated tests and studies.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner must address whether the Veteran's bladder cancer was caused by HIS PRESUMED EXPOSURE TO HERBICIDES WHILE THE VETERAN WAS IN VIETNAM. 

The examiner's attention is drawn to the following:

* August 1970 Report of Medical History - Veteran had normal health

* December 1970 Reports of Medical History and Examination - Veteran had normal health

* November 1973 Report of Medical History - Veteran was noted to have good health but had a ruptured hernia, venereal disease, and trouble with his ears, nose, throat and eyes

* February 2009 Private Medical Records (PMRs) - Veteran reported having blood in his urine for three days and difficulty urinating

* June 2011 PMRs - Veteran complained of blood in urine and back pain

* July 2011 PMRs - Veteran reported smoking one pack of cigarettes per day for 45 years; Veteran was diagnosed with low grade papillary urothelial cell carcinoma and underwent a bladder resection

* November 2011 PMRs - A benign tumor was removed from the Veteran's bladder

* September 2012 VA Medical Records - Noted the Veteran's father died of bladder cancer and Veteran was a smoker for 45 years

* September 2013 PMRs - A benign tumor was removed from the Veteran's bladder

* November 2016 PMRs - Letter from Veteran's private physician stating the Veteran's bladder cancer "may" have been due to exposure to Agent Orange during service

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

